      Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION


 STATE OF TEXAS, et al.,

          Plaintiffs,

 v.                                       Civ. Action No. 3:21-cv-00065

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United
 States, et al.,

              Defendants.


 BRIEF OF AMICUS CURIAE THE PROVINCE OF ALBERTA, CANADA
                 IN SUPPORT OF PLAINTIFFS

 Tricia W. Macaluso                       Robert Tuchman*
 SBN 24013773                             Michael J. Hofmann*
 BRYAN CAVE LEIGHTON                      Paul J. Lopach*
 PAISNER LLP                              BRYAN CAVE LEIGHTON
 JP Morgan Chase Tower                    PAISNER LLP
 2200 Ross Avenue, Suite 3300             1700 Lincoln Street, Suite 4100
 Dallas, TX 75201                         Denver, CO 80203
 Tel: (214) 721-8150                      Tel: (303) 861-7000
 Fax: (214) 721-8100                      Fax: (303) 866-0200
 tricia.macaluso@bclplaw.com              robert.tuchman@bclplaw.com
                                          michael.hofmann@bclplaw.com
                                          paul.lopach@bclplaw.com

                                          Attorneys for the Province of Alberta,
                                          Canada

                                          *Motions for admission pro hac vice
                                          forthcoming



604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 2 of 30




                                          TABLE OF CONTENTS
                                                                                                                     Page
Statement of Identity and Interest of the Amicus Curiae ...........................................1
Summary of the Argument.........................................................................................2
Background ................................................................................................................5
Argument....................................................................................................................7
  I. A Decision on the Merits of Plaintiffs’ Claims Will Have Significant,
     Practical Consequences for the KXLP, Plaintiffs, and Alberta. .......................7
        A. The KXLP Will Produce Substantial Economic Benefits for
           Albertans and Plaintiffs If It Proceeds. ......................................................8
        B. The Business Case for the KXLP Is Strong. ............................................10
        C. Alberta heavy oil remains in high demand...............................................12
        D. Alberta Provides Reliable, Secure Supplies Compared to Other
           Heavy Oil-Producing Regions, Such as Mexico, Venezuela, and
           the Middle East. ........................................................................................14
        E. Canada Develops Its Natural Resources According to Market
           Principles in a Democracy That Respects Human Rights, Labor
           Standards, and Environmental Commitments. .........................................16
        F. The KXLP Is a Safer, More Environmentally Sustainable Option to
           Transport Energy to the U.S. ....................................................................19
        G. The KXLP Strengthens North American Energy Interdependence
           and U.S.-Canada Relations. ......................................................................20
        H. This Court Should Rule in a Manner That Would Allow the KXLP
           to Proceed. ................................................................................................22
Conclusion ...............................................................................................................24




                                                            (i)
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 3 of 30




                                   TABLE OF AUTHORITIES

                                                                                                     Page(s)

Other Authorities
Alberta Press Release, https://www.alberta.ca/keystone-xl-pipeline-
   project.aspx#jumplinks-0................................................................................7, 23

BMO Capital Markets, “Survivor Canada: The Unparalleled Position
  of Canadian Oil in a Transition Challenge”, June 2021,
  https://research-ca.bmocapitalmarkets.com/documents/6252713E-
  D2A4-482B-A9A2-B99FE0A4F4AF.PDF ........................................................17

Energy Information Administration, “Crude Imports of all grades to
  total U.S. 2019,” September 7, 2021,
  https://www.eia.gov/petroleum/imports/browser/#/?d=0&dt=RP&o
  d=o&vs=PET_IMPORTS.WORLD-US-ALL.A ............................................... 14

Executive Order 13390, titled “Executive Order on Protecting Public
  Health and the Environment and Restoring Science to Tackle the
  Climate Crisis,” 86 Fed. Reg. 7037 (Jan. 25, 2021) ...................................2, 6, 23

Final Supplemental Environmental Impact Statement for the Keystone
   XL Project, 4.10-2 (Jan. 2014), https://2012-keystonepipeline-
   xl.state.gov/documents/organization/221186.pdf ................................................. 9

Final Supplemental Environmental Impact Statement for the Keystone
   XL Project, Executive Summary, ES-9 (Jan. 2014), https://2012-
   keystonepipeline-xl.state.gov/documents/organization/221135.pdf ..................22

Final Supplemental Environmental Impact Statement for the Keystone
   XL Project, Executive Summary, ES-19 to -20 (Jan. 2014),
   https://2012-keystonepipeline-
   xl.state.gov/documents/organization/221135.pdf ................................................. 9

Final Supplemental Environmental Impact Statement for the Keystone
   XL Project, S-4 to S-5 (Dec. 2019),
   https://www.energy.gov/sites/prod/files/2019/12/f70/final-seis-eis-
   0433-s3-keystone-xl-pipeline-2019-12-vol-1_0.pdf ..........................................13




                                                      (ii)
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 4 of 30




Final Supplemental Environmental Impact Statement for the Keystone
   XL Project, at 1-1 (Dec. 2019),
   https://www.energy.gov/sites/prod/files/2019/12/f70/final-seis-eis-
   0433-s3-keystone-xl-pipeline-2019-12-vol-1_0.pdf ............................................ 5

Government of Alberta, “Cutting methane and creating jobs,” (news
  release), September 25, 2020,
  https://www.alberta.ca/release.cfm?xID=73318C6591C57-0E3B-
  1147-1811898B8A0131A5.................................................................................18

Government of Alberta, “Nebraska and Alberta: Strong Partners,
  Trusted Neighbours,” Fall 2018,
  https://open.alberta.ca/dataset/3a7ca696-e3a4-4822-8250-
  936dbe93c3f2/resource/9c6a808d-18d0-4192-be22-
  b17029db3e1f/download/nebraska-factsheet.pdf ...........................................4, 22

Government of Alberta, “South Dakota and Alberta: Strong Partners,
  Trusted Neighbours,” Fall 2018,
  https://open.alberta.ca/dataset/3a7ca696-e3a4-4822-8250-
  936dbe93c3f2/resource/0cdcaeac-a1e5-493c-b1ac-
  b98e7cb1fd5f/download/south-dakota-factsheet.pdf .....................................4, 22

Government of Canada, United States-Mexico-Canada Agreement,
  Energy Side Letter, November 30, 2018,
  https://www.international.gc.ca/trade-
  commerce/assets/pdfs/agreements-accords/cusma-aceum/letter-
  energy.pdf ...........................................................................................................21

IHS Markit, “Canadian Oil Sands Production Exceeds Pre-Pandemic
  Levels, But Lingering COVID Impacts and Other Factors Trim
  Long-Term Growth” (news release), June 23, 2021,
  https://news.ihsmarkit.com/prviewer/release_only/id/4762644 ...................11, 15

Meredith, Sam, “Oil demand to return to pre-pandemic levels by
  2022, Goldman says, but unlikely to peak this decade,” CNBC
  Markets, July 2, 2020,
  https://www.cnbc.com/2020/07/02/goldman-sachs-oil-demand-to-
  return-to-pre-pandemic-levels-by-
  2022.html?__source=sharebar|email&par=sharebar ..........................................13




                                                          (iii)
604127038.7
      Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 5 of 30




PetroLMI, Employment+Labour Data, Highlights July 2020,
   https://careersinoilandgas.com/what-is-lmi/employment-labour-
   data ........................................................................................................................ 8

Presidential Permit of March 29, 2019, Authorizing TransCanada
   Keystone Pipeline, L.P., To Construct, Connect, Operate, and
   Maintain Pipeline Facilities at the International Border Between
   the United States and Canada, 84 Fed. Reg. 13101 (Apr. 3, 2019).................. 2, 6

Reuters, Keystone XL Project Fact Check (March 12, 2021),
  https://www.reuters.com/article/factcheck-keystonepipelinexl-
  builtandpai/fact-check-though-keystone-xl-pipeline-had-secured-
  most-of-its-funding-it-was-only-8-constructed-idUSL1N2LA2SQ ...................22

Statement by National Security Advisor Jake Sullivan on the Need for
   Reliable and Stable Global Energy Markets (Aug. 11, 2021),
   https://www.whitehouse.gov/briefing-room/statements-
   releases/2021/08/11/statement-by-national-security-advisor-jake-
   sullivan-on-the-need-for-reliable-and-stable-global-energy-
   markets/ ............................................................................................................... 16

Takahashi, Paul, “U.S. lost more than 100,000 oil and gas jobs in
  coronavirus-driven bust,” Houston Chronicle, June 12, 2020,
  https://www.houstonchronicle.com/business/energy/article/U-S-
  lost-more-than-100-000-oil-and-gas-jobs-in-15336253.php ................................ 8

U.S. Energy Information Administration Short-Term Energy Outlook
   – August 2021
   https://www.eia.gov/outlooks/steo/data/browser/#/?v=6&f=Q&s=0
   &start=201701&end=202204&ctype=linechart&maptype=0&linec
   hart=PAPR_OECD .............................................................................................13

Zerpa, Fabiola, “Venezuelan Crude Output Falls for Sixth Month,
   Deepening Crisis,” Bloomberg, June 30, 2020,
   https://www.bloomberg.com/news/articles/2020-06-
   30/venezuelan-crude-output-falls-for-sixth-month-deepening-crisis .................15




                                                              (iv)
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 6 of 30




              Statement of Identity and Interest of the Amicus Curiae
         The amicus curiae is the Province of Alberta, Canada (“Alberta”). Alberta

shares a 185-mile long border with the United States, all of it along the U.S. State of

Montana. With the rest of Canada, Alberta enjoys a long and mutually beneficial

history of cross-border infrastructure projects with the United States, including a

pipeline from Cut Bank, Montana to Alberta, authorized by an executive order from

President John F. Kennedy in 1962, and a separate pipeline from Toole County,

Montana to Alberta, authorized by an executive order from President Lyndon B.

Johnson in 1966. The Keystone XL pipeline (“KXLP”) was proposed as another

instance of such cross-border cooperation, one in which Alberta has a vital interest.

         As a matter of Canadian constitutional law, Alberta owns the mineral rights

(including for crude oil and natural gas resources) underlying approximately 81% of

Albert’s land area. Because it is a land-locked province, oil recovered from Alberta

lands initially requires transport to crude oil markets via pipeline, train, or truck. The

KXLP would provide Alberta with increased pipeline capacity to transport this oil

and greater access to international crude oil markets, including the U.S. Gulf Coast.

         In addition to relying on the KXLP to transport crucial crude oil supplies and

to provide increased market access, Alberta also invested in the KXLP. Pursuant to

an agreement with TransCanada Pipelines Limited, a wholly-owned subsidiary of

TC Energy Corporation (“TC Energy”), Alberta (through its statutory agent Alberta


                                            1
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 7 of 30




Petroleum Marketing Commission) agreed to contribute up to C$1.5 billion in equity

to the KXLP in 2020 and to provide C$6 billion in loan guarantees in support of

project financing for the KXLP commencing in January 2021.

         On January 20, 2021, President Biden issued Executive Order 13390, titled

“Executive Order on Protecting Public Health and the Environment and Restoring

Science to Tackle the Climate Crisis,” 86 Fed. Reg. 7037 (Jan. 25, 2021) (“Executive

Order 13390”), which revoked the presidential permit that President Trump had

issued for the KXLP almost two years earlier. See Presidential Permit of March 29,

2019, Authorizing TransCanada Keystone Pipeline, L.P., To Construct, Connect,

Operate, and Maintain Pipeline Facilities at the International Border Between the

United States and Canada, 84 Fed. Reg. 13101 (Apr. 3, 2019) (“Presidential

Permit”). The revocation of the Presidential Permit has caused Alberta to incur

damages exceeding C$1.0 billion.

                             Summary of the Argument
         Alberta submits this brief to advise the Court of its significant, strategic

interest in the KXLP, and to explain why a ruling from this Court on the merits of

Plaintiffs’ claims would be important to the KXLP’s future construction and

operation. Alberta does not take a position on the merits of the legal issues that the

Defendants raise in their Motion to Dismiss (ECF No. 98) or that the Plaintiffs raise




                                           2
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 8 of 30




in their opposition to that motion (ECF No. 107), including specifically whether the

Plaintiffs’ claims in this case are moot.

         If authorized to proceed, the KXLP would be a pivotal part of Alberta’s post-

pandemic recovery efforts. It would enlarge Alberta’s crude oil infrastructure,

expand Alberta’s access to international crude oil markets, and allow Alberta to

deliver much-needed heavy crude oil to U.S. Gulf Coast refineries. The KXLP

would further support Alberta’s economic recovery by creating thousands of jobs

for Alberta’s citizens, boosting revenue for local businesses, and expanding

Alberta’s gross domestic product (GDP).

         Importantly, the KXLP’s benefits would not be limited to Alberta and its

citizens. The KXLP’s construction would create tens of thousands of new jobs in

Plaintiff states, millions of dollars in state and local tax revenue within those states,

and substantial income for local businesses along the pipeline’s route. Further, the

KXLP would provide the United States with essential crude oil supplies for

producing transportation fuel and other life-enhancing products and supporting the

United States’ long-term energy security. In delivering these benefits, the KXLP

would further strengthen the integrated and mutually beneficial trading relationship

between Canada and the United States. Canada is Nebraska's largest foreign export




                                            3
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 9 of 30




market overall,1 and South Dakota exports more goods to Canada than its next four

largest foreign markets combined.2

         A decision on the merits of this case is important to the KXLP’s future

construction and operation, and obtaining its benefits. Billions of dollars will be

required to construct the KXLP. Commitments of this magnitude require reasonable

assurance that essential project permits (such as the Presidential Permit) will remain

effective during the project’s life. A decision from this Court finding that President

Biden unlawfully revoked the KXLP’s Presidential Permit would provide this

assurance and support project financing and the KXLP’s ultimate construction.

Conversely, without such a decision, continued uncertainty in the KXLP’s permit

status and the risk that a future U.S. president would unilaterally revoke the project’s

key permits would caution against investment in the project and its construction.

         For these reasons, and as discussed below, Alberta respectfully submits this

brief in support of Plaintiffs and urges the Court to rule in a manner that would allow

the KXLP to proceed.



1
   Government of Alberta, “Nebraska and Alberta: Strong Partners, Trusted
Neighbours,” Fall 2018, https://open.alberta.ca/dataset/3a7ca696-e3a4-4822-8250-
936dbe93c3f2/resource/9c6a808d-18d0-4192-be22-
b17029db3e1f/download/nebraska-factsheet.pdf.
2
   Government of Alberta, “South Dakota and Alberta: Strong Partners, Trusted
Neighbours,” Fall 2018, https://open.alberta.ca/dataset/3a7ca696-e3a4-4822-8250-
936dbe93c3f2/resource/0cdcaeac-a1e5-493c-b1ac-b98e7cb1fd5f/download/south-
dakota-factsheet.pdf.
                                           4
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 10 of 30




                                     Background
         The KXLP is a proposed pipeline system and ancillary facilities (e.g., access

roads, pump stations and construction camps) that would transport Western

Canadian Sedimentary Basin heavy crude oil from its existing facilities in Hardisty,

Alberta, Canada, and Bakken crude oil from an on-ramp in Baker, Montana, to Steele

City, Nebraska. 3 The proposed pipeline would connect to the existing Keystone

Cushing Extension pipeline, which extends from Steele City, Nebraska, to Cushing,

Oklahoma.4 Existing pipeline facilities would transport the crude oil from Cushing

to U.S. Gulf Coast refiners to meet critical needs for transportation fuel and other

life-enhancing products.

         In total, the KXLP would include approximately 1,209 miles of new, 36-inch-

diameter pipeline, with approximately 327 miles of pipeline in Canada and

approximately 882 miles in the United States. 5 The Project would cross the

international border near Morgan, Montana, and would include a pipeline generally

within a 110-foot-wide temporary construction right-of-way and a 50-foot-wide

permanent right-of-way in Montana, South Dakota and Nebraska.6


3
   Final Supplemental Environmental Impact Statement for the Keystone XL
Project, at 1-1 (Dec. 2019),
https://www.energy.gov/sites/prod/files/2019/12/f70/final-seis-eis-0433-s3-
keystone-xl-pipeline-2019-12-vol-1_0.pdf
4
   Id.
5
   Id.
6
   Id.
                                           5
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 11 of 30




         On March 29, 2019, President Trump issued the KXLP’s Presidential Permit

granting TransCanada Keystone Pipeline, L.P (“TransCanada”) permission “to

construct, connect, operate, and maintain pipeline facilities at the international

border of the United States and Canada at Phillips County, Montana, for the import

of oil from Canada to the United States.” 84 Fed. Reg. at 13101. Relying on this

permit, TransCanada began constructing the KXLP’s border crossing segment on

April 4, 2020, and completed the work in the spring 2020. Through 2020,

TransCanada made significant strides in KXLP construction and preconstruction

activity in Montana, South Dakota, and Nebraska with construction on pump

stations, workforce camps and road improvements.

         On January 20, 2021, President Biden revoked the Presidential Permit, finding

the KXLP “disserves the U.S. national interest.” Executive Order 13390, § 6(d), 86

Fed. Reg. at 7041. The Executive Order does not identify any noncompliance by

TransCanada with the Presidential Permit or with any applicable laws. No hearing

or other administrative or judicial process was conducted to support the Presidential

Permit’s revocation.

         On June 9, 2021, TC Energy announced that construction activities to advance

the KXLP were suspended following the revocation of the Presidential Permit, and




                                           6
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 12 of 30




that it had terminated the KXLP. Due to the KXLP’s termination, final costs to

Alberta are expected to exceed C$1.0 billion.7

                                      Argument

I.       A Decision on the Merits of Plaintiffs’ Claims Will Have Significant,
         Practical Consequences for the KXLP, Plaintiffs, and Alberta.
         Defendants’ Motion to Dismiss contends this case is moot because TC Energy

has “made clear” it “will not construct or operate the Keystone XL Pipeline.” (ECF

No. 98, at 15). Alberta does not here express a position on the mootness doctrine or

this Court’s jurisdiction to decide the Plaintiffs’ claims. Alberta does submit this

brief to advise the Court that the KXLP is of significant, strategic importance to

Alberta, and to explain why this Court’s decision on the merits of Plaintiffs’ claims

is important to the KXLP’s future construction and operation. This decision would

have significant, practical consequences for Alberta and the Plaintiffs.

         As set forth below, the KXLP is a viable, international pipeline project that

Alberta strongly supports, and would produce substantial economic benefits for

Albertans and the Plaintiffs if it proceeds. The KXLP also would provide substantial

benefits to the United States and its citizens by way of affordable oil supplies, long-

term energy security, and reduced environmental risk in the transport of such

supplies. Moreover, as set forth below, a decision from this Court that President


7
   Alberta Press Release, https://www.alberta.ca/keystone-xl-pipeline-
project.aspx#jumplinks-0.
                                           7
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 13 of 30




Biden unlawfully revoked the KXLP’s Presidential Permit would likely impact

future decisions to undertake or fund the KXLP’s construction and operation.

Without such a decision, the lack of a permit would create uncertainty and

discourage against any future investment in the project and its construction. For

these reasons, a decision on the merits of this case would have concrete, practical

consequences for Alberta and the Plaintiffs.

         A.    The KXLP Will Produce Substantial Economic Benefits for
               Albertans and Plaintiffs If It Proceeds.
         In June 2020, Rystad Energy reported that the United States lost more than

100,000 oil and gas jobs during the COVID-19 pandemic.8 In Canada, oil and gas

employment was down 15 per cent, or 28,800 jobs in July 2020 compared to July

2019.9 When the KXLP was cancelled in January 2021, TC Energy announced that

more than 1,000 direct jobs were immediately lost in Alberta. This loss does not

account for the thousands of indirect jobs that may have been affected in towns along

the Alberta segment of the pipeline route, such as Oyen, which were supporting

construction activities and personnel.




8
   Takahashi, Paul, “U.S. lost more than 100,000 oil and gas jobs in coronavirus-
driven bust,” Houston Chronicle, June 12, 2020,
https://www.houstonchronicle.com/business/energy/article/U-S-lost-more-than-
100-000-oil-and-gas-jobs-in-15336253.php.
9
   PetroLMI, Employment+Labour Data, Highlights July 2020,
https://careersinoilandgas.com/what-is-lmi/employment-labour-data.
                                          8
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 14 of 30




         If the KXLP proceeds, it would contribute substantially to mitigating these

losses. When Alberta announced its investment in the project in March 2020, it

estimated that the KXLP would create 1,400 direct and 5,400 indirect jobs in

Alberta. When the KXLP’s construction began in July 2020, the population of Oyen

doubled as workers in numerous trades strung hundreds of kilometers of pipe along

the KXLP right-of-way. Workers received steady pay checks and spent them in local

businesses, boosting revenues in hotels, restaurants and retail stores. TC Energy

estimated employment income during construction was to be C$1.6 billion in

Canada, while construction was expected to contribute C$2.4 billion to Canada's

GDP and approximately C$1.2 billion to Alberta's GDP.

         In the United States, the project was expected to support the creation of 42,000

family-sustaining jobs, including about 12,000 jobs in Montana, South Dakota,

Nebraska, and Kansas.10 TC Energy anticipated that the project would include at

least US$1.6 billion in jobs for the six major union contractors across three states in

the United States. Further, the KXLP’s construction would contribute approximately

US$3.4 billion to the U.S. GDP. 11 The millions of dollars spent on housing and



10
    Final Supplemental Environmental Impact Statement for the Keystone XL
Project, Executive Summary, ES-19 to -20 (Jan. 2014), https://2012-
keystonepipeline-xl.state.gov/documents/organization/221135.pdf.
11
    Final Supplemental Environmental Impact Statement for the Keystone XL
Project, 4.10-2 (Jan. 2014), https://2012-keystonepipeline-
xl.state.gov/documents/organization/221186.pdf
                                             9
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 15 of 30




services throughout the construction period will help support local businesses along

the pipeline route, while the taxes paid on those goods and services would provide a

boost to state and local tax reserves. According to TC Energy’s projections, the total

estimated property tax from the project in the first full year of operations would be

about US$55.6 million, spread across 27 counties in three states.12 In South Dakota,

estimated property tax from the project in the first full year of operations would be

US$17.85 million. 13 In Nebraska, estimates were US$11.78 million. 14 Local

infrastructure and services, such as hospitals, schools, and community infrastructure

projects all benefit from the investment provided by the KXLP, making lives better

during these uncertain times.

         B.   The Business Case for the KXLP Is Strong.
         There is unwavering commercial support for the KXLP. Prior to the

Presidential Permit’s revocation, the majority of the KXLP’s available capacity was

contracted over a 20-year term by strong, credit-worthy oil producers. The KXLP

provided a relatively more economical way for refiners on the U.S. Gulf Coast to

receive oil from Canada. Alberta estimated that the KXLP would provide shippers

with a netback uplift of between US$8 and US$11 per barrel shipped on that line.15


12
   Id. at 4.10-33.
13
   Id.
14
   Id. at 4.10-33 to 4.10-34.
15
   Estimates are rounded and based on: cost to ship crude by rail to the U.S Gulf
Coast (US$20 per barrel), T.C Energy Keystone Tolls to the U.S Gulf Coast
                                         10
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 16 of 30




         Moreover, there is currently insufficient pipeline infrastructure in place to

accommodate un-curtailed Alberta production, which impedes Alberta’s ability to

deliver much-needed heavy crude oil to refineries in the U.S. Gulf Coast. This

deficiency in pipeline infrastructure could be further exacerbated if oil prices

continue to recover and more oil production comes online. Indeed there are signs of

this becoming reality: IHS Markit's 10-year production forecast estimates that,

despite short- and medium-term impacts from COVID-19, Canadian crude supply is

still expected to grow by nearly 900,000 barrels per day from 2020 to 2030. 16

Without the KXLP, crude oil would need to be delivered from Alberta using higher

cost transportation methods, which may erode the profitability of U.S. Gulf Coast

refineries.

         Alberta made a historic C$1.5 billion equity investment in KXLP in 2020, and

a C$6 billion loan guarantee in 2021 because it, too, had confidence in the economic

benefits of the project and believed the project is critical to North American energy

security and economic prosperity. Alberta’s investment contributed substantially to

advancing the KXLP’s construction in both Canada and the United States. Prior to


(U.S$8.75 per barrel) and Altex Energy’s estimate of TC Energy’s Keystone XL
tolls to the U.S Gulf Coast (US$12.05 per barrel). No public toll data is available
for Keystone XL.
16
    IHS Markit, “Canadian Oil Sands Production Exceeds Pre-Pandemic Levels,
But Lingering COVID Impacts and Other Factors Trim Long-Term Growth” (news
release), June 23, 2021,
https://news.ihsmarkit.com/prviewer/release_only/id/4762644.
                                           11
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 17 of 30




the Presidential Permit’s revocation, survey staking, topsoil stripping, and grading

were on target in Alberta. Pipe stringing activities also commenced. In addition, the

KXLP’s cross-border segment was completed in May 2020. Once operational, the

KXLP would have provided North America with a stable, secure supply of crude oil.

Canadian oil transported on a North American pipeline presents a more reliable and

safer option to meet American energy needs than obtaining oil from more distant

and less stable countries.

         C.    Alberta heavy oil remains in high demand.
         Of the 5.9 million barrels per day (mbpd) of crude oil imported to the United

States in 2020, 3.8 mbpd, or 64 per cent, was heavy crude. Of this imported volume,

2.6 mbpd, or 68 per cent, was heavy crude from Canada. Most of the Canadian heavy

crude imports went to the U.S. Midwest (Petroleum Administration for Defense

District (“PADD”) II) and the U.S. Gulf Coast (PADD III), where refineries have

made significant investments in technology to process heavy crude. In recent years,

however, global markets have become increasingly short of heavy crude oil due to a

combination of declining reserves and geopolitical developments. Gulf Coast

refineries require larger volumes of heavy crude oil from Canada, specifically




                                           12
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 18 of 30




Alberta, to make up for the loss from traditional sources of crude, such as Mexico

and Venezuela.17

         Although the combined impact of COVID-19 and the price war between

Russia and Saudi Arabia caused historic lows in oil demand, the short-term decrease

in demand does not negate the need for additional export pipelines out of western

Canada and into the United States in the long term. Every credible forecast of future

world energy consumption sees oil and gas continuing to dominate the supply mix

for the next several decades. Global oil demand has now recovered to 96 per cent of

what it was before the pandemic, according to the U.S. Energy Information

Administration's (“EIA”) August short-term energy outlook. 18 The EIA expects

demand to fully recover to the pre-pandemic level by the second quarter of 2022.19

In July 2020, analysts at Goldman Sachs predicted that oil demand will not peak

before 2030,20 making the KXLP vital infrastructure to transport Canadian oil and

meet the rising energy demands of Americans.


17
   Final Supplemental Environmental Impact Statement for the Keystone XL
Project, S-4 to S-5 (Dec. 2019),
https://www.energy.gov/sites/prod/files/2019/12/f70/final-seis-eis-0433-s3-
keystone-xl-pipeline-2019-12-vol-1_0.pdf
18
   U.S. Energy Information Administration Short-Term Energy Outlook – August
2021
https://www.eia.gov/outlooks/steo/data/browser/#/?v=6&f=Q&s=0&start=201701
&end=202204&ctype=linechart&maptype=0&linechart=PAPR_OECD
19
   Id.
20
   Meredith, Sam, “Oil demand to return to pre-pandemic levels by 2022,
Goldman says, but unlikely to peak this decade,” CNBC Markets, July 2, 2020,
                                         13
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 19 of 30




         D.    Alberta Provides Reliable, Secure Supplies Compared to Other
               Heavy Oil-Producing Regions, Such as Mexico, Venezuela, and the
               Middle East.
         From 2009 to 2020, United States heavy crude imports from Mexico and

Venezuela, combined, declined by 1.3 mbpd. 21 Canada, in comparison to these

countries, has long been a stable energy trading partner. For decades, Canada,

primarily Alberta, has been the largest crude oil exporter to the United States,

making Canada a dependable provider of crude oil for the American fleet of heavy

oil refineries. With the capacity to move 830,000 bpd of heavy crude, the KXLP

would have: (i) provided American refiners the ability to replace a majority of the

volumes that have been lost from Mexico and Venezuela, (ii) strengthened the trade

relationship between the United States and Canada, and (iii) assured the United

States of a continued reliable source of energy.

         Canadian imports of heavy crude to the Gulf Coast have continued to grow

and, being a reliable source of crude oil, these imports are expected to grow with

more pipeline access. Despite 2020 marking the single largest production drop in the

history of Alberta's oil production, IHS Markit announced in June 2021 that




https://www.cnbc.com/2020/07/02/goldman-sachs-oil-demand-to-return-to-pre-
pandemic-levels-by-2022.html?__source=sharebar|email&par=sharebar.
21
   Energy Information Administration, “Crude Imports of all grades to total U.S.
2019,” September 7, 2021,
https://www.eia.gov/petroleum/imports/browser/#/?d=0&dt=RP&od=o&vs=PET_I
MPORTS.WORLD-US-ALL.A.
                                         14
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 20 of 30




Canadian oil sands production had fully recovered from last year's "COVID-19

Shock" and had exceeded pre-pandemic levels. The company's analysis predicts

Canadian oil sands production to reach 3.6 million barrels per day in 2030, an

increase of 650,000 barrels per day compared to 2021 levels (900,000 bpd from

2020).22 The previous IHS Markit forecast expected production to reach 3.8 mbd in

2030. This production is a stark contrast to Venezuela, whose crude oil production

fell by nearly 200,000 bpd in June 2020 (totalling 422,400 bpd) as compared to May

2020.23

         It is also worth noting that the United States imported $5.6 billion worth of

heavy oil from OPEC in 2019. The KXLP would have reduced the United States’

reliance on OPEC oil by providing a reliable source of fuel from a stable

neighbouring country that shares America's values, and thereby strengthened North

American energy security. The importance of reducing the United States’ reliance

on OPEC oil, and doing so through Canadian production, is illustrated by the recent

statement of U.S. National Security Advisor Jake Sullivan cautioning that OPEC+’s



22
    IHS Markit, “Canadian Oil Sands Production Exceeds Pre-Pandemic Levels,
But Lingering COVID Impacts and Other Factors Trim Long-Term Growth” (news
release), June 23, 2021,
https://news.ihsmarkit.com/prviewer/release_only/id/4762644.
23
    Zerpa, Fabiola, “Venezuelan Crude Output Falls for Sixth Month, Deepening
Crisis,” Bloomberg, June 30, 2020,
https://www.bloomberg.com/news/articles/2020-06-30/venezuelan-crude-output-
falls-for-sixth-month-deepening-crisis.
                                           15
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 21 of 30




response to escalating, potentially harmful gasoline costs was “simply not enough,”

and that OPEC+ “must do more to support the [ongoing global] recovery.”24 Further,

the KXLP would have provided options to the Gulf Coast refineries when other

pipelines were under maintenance, and reduced reliance on more expensive crudes

during this period.

         As the price of oil slowly improved and pandemic measures were relaxed,

much of Alberta’s shut in volumes were restored in July 2021. According to the

Alberta Energy Regulator, as of July 2021, 287,000 bpd had come back online and

production is expected to continue to increase over the summer. The outlook for

Alberta’s production growth remains strong despite the impact of COVID-19 on oil

demand and prices. Canada is clearly a far more dependable energy partner than

other countries.

         E.    Canada Develops Its Natural Resources According to Market
               Principles in a Democracy That Respects Human Rights, Labor
               Standards, and Environmental Commitments.
         Based on aggregated environmental, social, governance (“ESG”) performance

from the Yale Environmental Performance Index, Social Progress Index, and World

Bank Governance Index, Canada is third behind Norway and Denmark in ESG


24
   Statement by National Security Advisor Jake Sullivan on the Need for Reliable
and Stable Global Energy Markets (Aug. 11, 2021),
https://www.whitehouse.gov/briefing-room/statements-
releases/2021/08/11/statement-by-national-security-advisor-jake-sullivan-on-the-
need-for-reliable-and-stable-global-energy-markets/
                                         16
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 22 of 30




performance. This rating is a direct reflection of the importance that Canada, Alberta,

and their oil producers place on improving environmental performance and

governance, investment in technology and innovation, and open and strong

stakeholder and Indigenous relations.

         The achievements of Canada’s oil industry include:

          Canada’s oil sands producers have now invested $11 billion in research
           and development over the past decade, including a record $1.6 billion in
           2019, much higher than other global majors on a per-barrel basis. 25

          Emissions intensity from Alberta’s oil sands production has decreased by
           22 per cent since 2010.26

          The average corporate reported emissions intensity of large oil sands
           producers has fallen approximately 27 per cent since 2013 versus 13 per
           cent for other global majors and 15 per cent for legacy American oil
           producers.27

         In addition to these achievements, Alberta’s Technology Innovation and

Emissions Reduction (TIER) system is now in effect. TIER implements Alberta’s

industrial carbon pricing and emissions trading system, and helps Alberta’s

industrial facilities find innovative ways to reduce emissions and invest in clean

technology to stay competitive. The regulation applies to facilities that emit more




25
   BMO Capital Markets, “Survivor Canada: The Unparalleled Position of
Canadian Oil in a Transition Challenge”, at 52, June 2021, https://research-
ca.bmocapitalmarkets.com/documents/6252713E-D2A4-482B-A9A2-
B99FE0A4F4AF.PDF.
26
   Id. at 17.
27
   Id.
                                          17
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 23 of 30




than 100,000 tonnes of carbon dioxide, but facilities that emit less than the threshold

may opt in to the regulation. Regulated facilities must provide annual compliance

reports. Facilities that emit more than 1 million tonnes of carbon dioxide must also

provide a yearly forecasting report, reinforcing Alberta’s commitment to governance.

         The TIER regulation makes use of both facility-specific and high performance

benchmarks. Facilities can reduce their emissions or use emission performance

credits, emission offsets or pay into the regulated fund. The TIER compliance fund

is then used to fund projects to reduce emissions, furthering Alberta’s position as a

leader in technology-driven environmentally responsible development. Alberta

estimates that spending through TIER will result in about 6 million tonnes of

emissions reductions per year, or 120 million tonnes of emissions reductions over

20 years.

         Over three years, Alberta is spending up to $750 million from the TIER fund

and other public funding to drive emissions reductions. This investment includes

$52 million for methane programs, which the province estimates will cut about 1.5

megatonnes of emissions.28 Alberta was the first province or state in North America

to set an upstream oil and gas methane reduction target (to reduce methane emissions

from upstream oil and gas by 45 per cent from 2014 levels by 2025), in alignment


28
   Government of Alberta, “Cutting methane and creating jobs,” (news release),
September 25, 2020, https://www.alberta.ca/release.cfm?xID=73318C6591C57-
0E3B-1147-1811898B8A0131A5.
                                          18
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 24 of 30




with international best practices. Details of Alberta’s system have since been

published in case studies by organizations such as The Climate Group and the United

Nations Economic Commission for Europe.

         Alberta also believes in working respectfully with its Indigenous partners in

resource development. To that end, Alberta has established the Alberta Indigenous

Opportunities Corporation to provide Indigenous communities with access to up to

C$1 billion in financial support and loan guarantees for participation in the equity

ownership of natural resource projects. The project provided an equity interest

opportunity for a coalition of five Indigenous groups from Alberta and

Saskatchewan. The economic opportunities for these Indigenous groups, and

potentially other Indigenous American Tribes along the U.S. pipeline route, will no

longer be realized with the cancellation of the project.

         As the world moves to a greener economy, Canada should be the supplier of

choice. Without responsibly produced Canadian oil and reliable and safe energy

infrastructure like the KXLP, the world, including the United States, will have to

rely on countries who do not share these same environmental and social values,

commitments, and achievements.

         F.    The KXLP Is a Safer, More Environmentally Sustainable Option
               to Transport Energy to the U.S.
         The KXLP incorporates measures that minimize its environmental impact,

including:

                                           19
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 25 of 30




          horizontal directional drills and horizontal bores ensure rivers and streams
           are not impacted by construction;

          dry crossing techniques isolate water flow from construction activities;

          limits on construction in small streams to 24 to 48 hours minimize
           construction time in the water body; and

          carbon emissions are limited by operating the pipeline with net-zero
           emissions throughout its lifecycle by buying renewable energy from
           electricity providers, and if not available, by purchasing renewable energy
           credits or carbon offsets.

         U.S. scientists and trained field workers thoroughly reviewed the KXLP

through extensive field studies and vigorous research. Environmental studies over

the past ten years have shown that the KXLP can be built and operated safely and

responsibly. As has been established by industry experts, pipelines are the safest

method of oil transportation. Alternate options, like trains, trucks and tankers,

produce far greater greenhouse gas emissions. As long as there is demand for oil, a

safe, reliable network of inter-jurisdictional energy infrastructure, with strict

regulatory oversight, is the best method of oil transportation.

         G.    The KXLP Strengthens North American Energy Interdependence
               and U.S.-Canada Relations.
         Canada and the United States share a highly interconnected energy economy.

Even without the KXLP, the United States relies on Canada for more than half of its

imported oil. The United States imports about 3.9 million bpd from Canada, and

analysts expect this amount to increase to up to 4.4 million bpd over the next few

years. According to the Canada Energy Regulator, Canada currently has enough

                                           20
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 26 of 30




capacity to export more than 4 million bpd. Transportation capacity must keep pace

with demand.

         The recent United States-Mexico-Canada Agreement emphasizes the

Canada/U.S. energy trade relationship and each country’s respective commitment to

energy co-operation. Specifically, Canada and the United States have agreed to

recognize the importance of enhancing the integration of North American energy

markets, including open trade, and to support North American energy

competitiveness, security, and independence.29 The KXLP is vital to achieving these

principles. Yet, President Biden, mere months after cancelling the project, asked

OPEC and its allies to increase oil production as a means to combat rising gasoline

prices in the United States. This request defies logic, particularly as it comes on the

heels of 2019’s oil price war between Saudi Arabia and Russia, which resulted in

widespread price volatility not only in North American markets but globally. Had it

not been cancelled, KXLP – transporting Canadian crude – provided the means to

supply Americans with the stable and affordable oil supply President Biden seeks.

         Strong trade ties mean more economic growth and good-paying jobs in both

the United States and Canada. In Nebraska, for example, 6,480 jobs are supported




29
   Government of Canada, United States-Mexico-Canada Agreement, Energy Side
Letter, November 30, 2018, https://www.international.gc.ca/trade-
commerce/assets/pdfs/agreements-accords/cusma-aceum/letter-energy.pdf.
                                          21
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 27 of 30




by trade with Alberta, and 57,400 jobs are supported by trade with Canada overall.30

In South Dakota, 2,795 jobs are supported by trade with Alberta, and 28,600 South

Dakota jobs result from trade with Canada overall.31 These statistics, combined with

the expected job creation of the KXLP, are indicative of the importance of the trade

partnership between the United States and Canada.

         H.   This Court Should Rule in a Manner That Would Allow the KXLP
              to Proceed.
         A decision on the merits of this case is important to the KXLP’s future

construction and operation. Billions of dollars will be required to construct the

KXLP. In 2014, the United States portion of the KXLP was estimated to cost

approximately $3.3 billion.32 According to a March 2020 TC Energy press release,

the estimated cost of the project was to be $8 billion. 33 Commitments of this



30
    Government of Alberta, “Nebraska and Alberta: Strong Partners, Trusted
Neighbours,” Fall 2018, https://onen.alberta.ca/dataset/3a7ca696-e3a4-4822-8250-
936dbe93c3f2/resource/9c6a808d-18d0-4192-be22-
b17029db3e1f/downloadinebraska-factsheet.pdf.
31
    Government of Alberta, “South Dakota and Alberta: Strong Partners, Trusted
Neighbours,” Fall 2018, https://open.alberta.ca/dataset/3a7ca696-e3a4-4822-8250-
936dbe93c3f2/resource/Ocdcaeac-a1e5-493c-b1ac-b98e7cb1fd5f/download/south-
dakota-factsheet.pdf.
32
    Final Supplemental Environmental Impact Statement for the Keystone XL
Project, Executive Summary, ES-9 (Jan. 2014), https://2012-keystonepipeline-
xl.state.gov/documents/organization/221135.pdf.
33
    Reuters, Keystone XL Project Fact Check (March 12, 2021),
https://www.reuters.com/article/factcheck-keystonepipelinexl-builtandpai/fact-
check-though-keystone-xl-pipeline-had-secured-most-of-its-funding-it-was-only-8-
constructed-idUSL1N2LA2SQ
                                        22
604127038.7
     Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 28 of 30




magnitude require reasonable assurance that essential project permits will remain

effective during the project’s life.

         Moreover, without a dispositive ruling from this Court on the merits of the

Plaintiffs’ claims, not only will the KXLP remain terminated and an unacceptable

destination for investment, there will remain substantial uncertainty over the

viability of any new presidential permit that President Biden or a future United States

President may issue future cross-border pipelines like KXLP. President Biden

revoked the KXLP’s Presidential Permit in his “sole discretion” and without any

finding that TC Energy had violated the permit’s terms or applicable law. Executive

Order 13990, § 6(a), 86 Fed. Reg. at 7041. Absent a decision from this Court, this

same unchecked power could be invoked to unilaterally terminate, without process

or warning, any future presidential permit. This uncertainty would caution against

future investment in the KXLP or any other cross-border pipeline.

         Further supporting a decision on the merits of the Plaintiffs’ claims is the

substantial financial loss that an operator or investor could incur through permit

revocation. For example, due to the KXLP’s termination, final costs to Alberta are

expected to exceed C$1.0 billion.34




34
   Alberta Press Release, https://www.alberta.ca/keystone-xl-pipeline-
project.aspx#jumplinks-0.
                                          23
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 29 of 30




                                       Conclusion
         This Court’s decision on the merits of this case would have significant

practical consequences for KXLP, Alberta and Plaintiffs. The Court’s decision is

important to the KXLP’s future construction and operation, and the substantial

economic and other benefits that the project would deliver. A decision finding that

President Biden unlawfully revoked the KXLP’s Presidential Permit would provide

reasonable assurance that such permit cannot be unilaterally and arbitrarily revoked,

and would support project financing and the KXLP’s ultimate construction.

Conversely, without such a decision, the KXLP will remain terminated and

uncertainty in the KXLP’s permit status would discourage against investment in the

project and its construction. The substantial benefits of the project would be lost.

         For the above reasons, Alberta respectfully urges the Court to rule in a manner

which would allow the KXLP to proceed.

Dated: September 16, 2021
                                        /s/ Tricia W. Macaluso
                                        Tricia W. Macaluso
                                        SBN 24013773
                                        BRYAN CAVE LEIGHTON PAISNER LLP
                                        JP Morgan Chase Tower
                                        2200 Ross Avenue, Suite 3300
                                        Dallas, TX 75201
                                        Tel: (214) 721-8150
                                        Fax: (214) 721-8100
                                        tricia.macaluso@bclplaw.com

                                        Robert Tuchman*
                                        Michael J. Hofmann*
                                           24
604127038.7
    Case 3:21-cv-00065 Document 118 Filed on 09/16/21 in TXSD Page 30 of 30




                                    Paul J. Lopach*
                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                    1700 Lincoln Street, Suite 4100
                                    Denver, CO 80203
                                    Telephone: (303) 861-7000
                                    Facsimile: (303) 866-0200
                                    robert.tuchman@bclplaw.com
                                    michael.hofmann@bclplaw.com
                                    paul.lopach@bclplaw.com

                                    Attorneys for the Province of Alberta, Canada
                                    *Motions for admission pro hac vice
                                    forthcoming




                         CERTIFICATE OF SERVICE

       I certify that on September 16, 2021, this document was electronically filed
with the Clerk of the Court using the CM/ECF system, which will send notification
of such filing to all counsel of record.


                                    /s/ Tricia W. Macaluso
                                    Tricia W. Macaluso




                                        25
604127038.7
